Citation Nr: 0001618	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder, claimed at various times as a 
stomach condition and a peptic ulcer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from April 
1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied 
entitlement to service connection for peptic ulcer disease.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), and in October 1998, the 
Court issued a single judge memorandum decision which vacated 
the Board's decision denying that new and material evidence 
had been submitted.  The case was remanded to the Board for 
further proceedings consistent with the Court's order.  [citation redacted].  The Board remanded 
the case to the RO to adjudicate the issue of whether new and 
material evidence had been submitted.  The Board now proceeds 
with its review of the appeal.  

The veteran submitted a private psychiatric report dated 
November 1997.  This appears to be an attempt to submit new 
and material evidence to reopen a claim for entitlement to 
service connection for a psychiatric disorder.  This issue 
has not been developed for appellate consideration and is not 
properly before the Board at this time.  This issue is 
referred to the RO for action deemed appropriate.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The Board denied the veteran's attempt to reopen his 
claim for service connection for a gastrointestinal disorder 
October 1985.  

3.  The evidence received since the October 1985 Board 
decision shows post service treatment for gastrointestinal 
problems, but does not indicate that current complaints are 
related to military service.  

4.  The evidence received since the October 1985 Board 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1985 decision of the Board denying service 
connection for a gastrointestinal disorder is final.  38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 1999).

2.  Evidence received since the October 1985 Board decision 
denying service connection for a gastrointestinal disorder is 
not new and material, and the veteran's claim for service 
connection for a gastrointestinal disorder has not been 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1995).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; 
(2) the existence of a disease or injury in service; and (3) 
a relationship or connection between the current disability 
and a disease contracted or an injury sustained during 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (1995); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Peptic ulcers may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1995).  

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

VA regulations specifically provide that:

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (1999).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  If such evidence is "so significant that 
it must be considered in order to fairly decide the merits of 
the claim," then the claim must be reopened.  Hodge v. West, 
155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1999).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996), Glynn v. 
Brown, 6 Vet. App. 523 (1994).

If the newly presented evidence is not "new," the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Determining what the "issue at hand" in a case is depends 
on the evidence that was before the Board when it last denied 
the veteran's attempt to reopen his claim and the reasons for 
its denial.  See Colvin, 1 Vet. App. at 174 (Material 
evidence is relevant to and probative of the issue at hand).  
In this case, the Board denied the veteran's attempt to 
reopen his claim for service connection for a 
gastrointestinal disorder in an October 1985 decision.  The 
Board decision became final.  38 U.S.C.A. § 7104(b) (West 
1991).  The "issue at hand" in this case is whether a 
gastrointestinal disorder, including a peptic ulcer, was 
incurred during the veteran's active military service or the 
first post service year.  In order for the veteran's claim to 
be reopened, evidence must have been presented, or secured, 
since the October 1985 Board decision denying reopening which 
is relevant to, and probative of, this issue.  

The evidence of record at the time of the October 1985 Board 
decision which was relevant to the veteran's claim for 
service connection for a gastrointestinal disorder was the 
veteran's service medical records, VA medical records and 
statements from private physicians.  The veteran's service 
medical records reveal that he was treated once for an acute 
superficial gastritis in November 1955 and once for diarrhea 
in January 1956.  His March 1956 separation examination notes 
prior treatment for "stomach trouble" but also noted that 
had been asymptomatic since treatment.  No abnormalities of 
the gastrointestinal system were noted.  

In 1959 the veteran filed for service connection for a 
"stomach condition."  Medical certificates from private 
physicians and medical records reveal treatment for 
gastrointestinal disorders beginning in approximately 1959.  
None of the medical evidence related the diagnosed 
gastrointestinal disorders to the veteran's active service 
and there was a break in continuity of approximately three 
years between his active service and his post service 
treatment.  

In this case the evidence submitted since the October 1985 
Board decision that refers to the veteran's claimed 
gastrointestinal disorder includes: VA medical records from 
1977 until present, letters from private physicians, and a 
November 1997 private psychiatric evaluation report.  The 
Board concludes that this evidence is new because it was not 
before the Board when it denied the veteran's attempt to 
reopen his claim for service connection for a 
gastrointestinal disorder in October 1985.  Although "new," 
this evidence is not "material" because it is not relevant 
or probative of the issue at hand, namely whether the 
veteran's current gastrointestinal disorders are related to 
his period of active service four decades ago.  

The evidence submitted since 1985 reveals treatment for 
gastrointestinal disorders from 1977 until the present at VA 
and private medical facilities.  There are numerous different 
diagnoses of gastrointestinal disorders in these records 
including gastritis, peptic ulcer disease, and irritable 
bowel syndrome.  This medical evidence essentially shows 
current diagnoses and treatment.  The evidence does not 
relate any of the veteran's variously diagnosed 
gastrointestinal disorders to his period of active service 
and is the first diagnosis of peptic ulcer disease.  Service 
connection for peptic ulcers may be granted on a presumptive 
basis.  However, there is only a diagnosis of peptic ulcer 
many decades after service and far beyond the presumptive 
period of one year.  

The veteran continues to assert that his "stomach 
condition" is related to active service.  The veteran's 
statements and assertions are competent to establish that he 
incurred a chronic gastrointestinal disorder during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of his medical history does not constitute 
new and material evidence sufficient to reopen his claim when 
this account has already been rejected by the VA).

There is a November 1997 private psychiatric evaluation 
report in which the psychiatrist recounted a medical history 
provided by the veteran of stress and chronic anxiety during 
service.  This report indicates that the veteran suffers from 
an anxiety disorder and that the psychiatric disorder is 
related to his gastrointestinal disorder.  This report is not 
new; rather it is cumulative of other evidence already of 
record.  Moreover, this report appears to relate the 
veteran's gastrointestinal disorder to his psychiatric 
disorder rather than directly to service.  As such, this 
evidence is not new and material.  

The veteran has been notified on numerous occasions over the 
past forty years by RO rating decisions, Statements of the 
Case, Supplemental Statements of the Case, and Board 
decisions that his claim for service connection for a 
gastrointestinal disorder has been previously denied and that 
he must submit new and material evidence to reopen the claim.  
Current treatment records are not material to the veteran's 
claim.  As we noted, above the weakness of the veteran's 
claim is that there is no medical evidence relating current 
gastrointestinal disorders to his period of active service, 
1954 to 1956.  There is a break in continuity of 
approximately three years, from 1956 to 1959, between his 
active service and post service treatment for 
gastrointestinal disorders.  The 1985 Board decision rejected 
evidence of gastrointestinal problems beginning in 1959 as 
being indicative of service incurrence.  Material evidence in 
the present case would be medical records showing continuity 
of treatment for gastrointestinal disorders during this three 
year period or medical evidence specifically relating current 
gastrointestinal disorders to the veteran's active service.  

Based on the applicable law, regulations and court decisions, 
the additional evidence received since the October 1985 Board 
decision is not new and material.  It is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim and does not provide the required 
evidentiary basis to reopen the veteran's claim.  The Board's 
prior denial of the attempt to reopen a claim for service 
connection for a gastrointestinal disorder remains final.   
See Colvin, 1 Vet. App. 171; 38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991); 38 C.F.R. § 3.156 (1999).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for a psychiatric disorder to include a 
stomach disorder but which would, if submitted, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Epps v. Brown, 9 
Vet. App. 341 (1996).  Accordingly, the Board concludes that 
VA did not fail to meet its obligations under 38 U.S.C.A. § 
5103(a) (West 1991).






	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
gastrointestinal disorder, that benefit remains denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

